Citation Nr: 0201364	
Decision Date: 02/11/02    Archive Date: 02/20/02

DOCKET NO.  94-37 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for traumatic arthritis 
of the hands, neck, shoulders, and back.  

2.  Entitlement to a disability rating greater than 20 
percent for residuals of a gunshot wound to the left hand 
with retained foreign body and flexion deformity of the 
middle, ring, and little fingers.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from February 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in September 
1993 and September 2000 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.

Correspondence received from the veteran's representative in 
September 2000 raised the issue of entitlement to an earlier 
effective date for the veteran's award of a total disability 
rating based on individual unemployability.  This matter has 
not been developed or adjudicated.  The issue is therefore 
referred to the RO for any appropriate action.  


REMAND

In February 1997, the veteran requested a Travel Board 
hearing for purposes of supporting his claim for an increased 
rating for his left hand disability.  In his October 2000 
substantive appeal regarding his service connection claims, 
the veteran requested a Board hearing in Washington, DC.  The 
RO subsequently received requests to send the appeal to the 
Board, from the veteran in June 2001 and from his 
representative in October 2001.  By letter dated in December 
2001, the Board notified the veteran of his scheduled hearing 
in Washington, DC in January 2002.  

A report of contact in January 2002 indicated that the 
veteran was medically unable to attend the Board hearing.  He 
requested that he be scheduled for a Board hearing via 
videoconference.  See 38 C.F.R. §§ 20.700 (right to a 
hearing), 20.702 (scheduling and notice of hearings) (2001).  
A remand is required to comply with that request.  

Accordingly, the case is REMANDED for the following action:

The RO should arrange for the veteran to 
have a Board videoconference hearing.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


